IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                               No. 78325-4-1

                    Respondent,

             V.

MARVIS DONTE BAILEY,                              UNPUBLISHED OPINION

                    Appellant.                    FILED:   FEB 25 2019
      PER CURIAM-Marvis Bailey appeals the $100 DNA fee imposed as part

of his sentence for first degree robbery. Citing State v. Ramirez, 191 Wash. 2d 732,

746-50, 426 P.3d 714 (2018), Bailey contends the DNA fee should be stricken

from his judgment and sentence because he is indigent and his DNA is already

on file with the Washington State Patrol Crime Lab. The State concedes the fee

must be stricken. We accept the concession of error and remand for the court to

strike the DNA fee from the judgment and sentence.

      Remanded for amendment of the judgment and sentence.



                                        FOR THE COURT:

                                               etit4441   a,•